DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a uterine manipulator, classified in A21C 1/1455.
II. Claims 12-18, drawn to a method of transcervically determining uterine mobility, classified in A61B 17/4241.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used as a hand tool in the repair of automotive vehicles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen DiLorenzo on 12 July 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior (US 2019/0083133) in view of Barakat et al. (US 10,905,505).
Regarding claim 1, Prior discloses a uterine manipulator, comprising: a body (fig. 1A, element 110) defining a proximal end portion and a distal end portion; a handle 120 operably coupled to the proximal end portion of the body; and an end effector assembly 160 operably coupled to the distal end portion of the body and configured to articulate relative to the distal end portion of the body.
Prior discloses the invention essentially as claimed except for a force sensor configured to measure a force indicative of a torque required to articulate the end effector assembly relative to the distal end portion of the body. Barakat teaches a uterine manipulator (abstract) having force sensors, in order to prevent force overload (col. 5, line 58 to col. 6, line 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the uterine manipulator of Prior with force sensors as taught by Barakat, in order to prevent force overload. Examiner notes that torque is a force that produces or tends to produce rotation or torsion and that the force produced by the uterine manipulator of Prior would be a torque.
Regarding claim 5, Prior discloses a distal connector (fig. 1A, element 130) pivotably coupled to the distal end portion of the body, wherein the end effector assembly extends distally from the distal connector such that pivoting of the distal connector relative to the distal end portion of the body articulates the end effector assembly relative to the distal end portion of the body.
Regarding claim 6, Prior discloses a stop (fig. 1A, element 170) disposed about the distal connector.
Regarding claim 9, Prior discloses the invention essentially as claimed except for a console communicatively coupled to the force sensor and configured to receive the measured force from the force sensor. Barakat teaches a console, in order to process the sensor feedback (col. 5, ll. 28-36; col. 5, line 58 to col. 6, line 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prior with a console, in order to process the sensor feedback.

Claim(s) 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior in view of Barakat as applied to claim 1 above, and further in view of Penny (US 2020/0375672).
Regarding claim 2, the end effector assembly is pivotable relative to the body about a distal pivot (Prior; fig. 1A, element 145). Modified Prior discloses the invention essentially as claimed except wherein the force sensor is configured to measure a torque at the distal pivot as the force indicative of the torque required to articulate the end effector assembly relative to the distal end portion of the body. Penny teaches equipping force/torque sensors at each joint, in order to determine the forces applied at the end effector (paragraphs 0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prior with force/torque sensors at each joint, in order to determine the forces applied at the end effector.
Regarding claim 3, the handle is pivotable relative to the proximal end portion of the body about a proximal pivot (Prior; fig. 1A, element 140) to thereby articulate the end effector assembly relative to the distal end portion of the body (paragraph 0032). Modified Prior discloses the invention essentially as claimed except wherein the force sensor is configured to measure a torque at the proximal pivot as the force indicative of the torque required to articulate the end effector assembly relative to the distal end portion of the body. Penny teaches equipping force/torque sensors at each joint, in order to determine the forces applied at the end effector (paragraphs 0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prior with force/torque sensors at each joint, in order to determine the forces applied at the end effector.
Regarding claim 7, Modified Prior discloses the invention essentially as claimed except wherein the force sensor is a torque transducer. Penny teaches equipping force/torque sensors at each joint, in order to determine the forces applied at the end effector (paragraphs 0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prior with force/torque sensors at each joint, in order to determine the forces applied at the end effector.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior in view of Barakat as applied to claim 1 above, and further in view of Brecheen et al. (US 2012/0143210).
Regarding claim 4, the end effector assembly includes: an elongated shaft (Prior; fig. 1A, element 180); and an inflatable balloon (paragraph 0053) disposed on the elongated shaft. Modified Prior discloses the invention essentially claimed except wherein the elongated shaft comprises an atraumatic distal tip. Brecheen teaches an element that can be substituted for the tip in modified Prior. Specifically, Brecheen teaches a hysterectomy device having an atraumatic tip (fig. 1, element 24; paragraph 0076). The device of Prior is also used in hysterectomy (paragraph 0003). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the tip of Prior with the atraumatic tip of Brecheen.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior in view of Barakat and Penny as applied to claim 7 above, and further in view of Scheeter (US 8,942,828).
Regarding claim 8, modified Prior discloses the invention essentially as claimed except wherein torque transducer includes at least one strain gauge. Scheeter teaches that sensors for mechanical data can come in various forms including piezoelectric, force, strain gauges, and optical (col. 5, ll. 33-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Prior with strain gauges, in order to utilize a well-known means of measuring torque.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior in view of Barakat as applied to claim 9 above, and further in view of Penny.
Regarding claim 10, modified Prior discloses the invention essentially as claimed except wherein the console is configured to determine the torque required to articulate the end effector assembly based upon the received measured force. Penny teaches equipping force/torque sensors at each joint, in order to determine the forces applied at the end effector (paragraphs 0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prior with force/torque sensors at each joint, in order to determine the forces applied at the end effector.
Regarding claim 11, the console is configured to at least one of: display, store, or output the determined torque. Examiner notes that, in order to perform calculations with the sensor data, the data must be stored in memory at least temporarily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771